                   Case 19-10872-KG               Doc 238     Filed 06/14/19        Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

FUSE, LLC, et al.,1                                           Case No. 19-10872 (KG)

                                     Debtors.                 (Jointly Administered)

                                                              Ref. Docket No. 199

DIRECTV, LLC,
                                     Plaintiff,

         v.                                                   Adv. Pro. No. 19-50193 (KG)
FUSE, LLC,                                                    Ref. Docket No. 50
                                     Defendant.


         ORDER APPROVING STIPULATION AND SETTLEMENT AGREEMENT
         RESOLVING DISPUTES BETWEEN THE DEBTORS AND DIRECTV, LLC
                          AND AT&T SERVICES, INC.

          The Court, having considered the Motion of Debtors pursuant to Federal Rule of

Bankruptcy Procedure 9019 for Approval of Settlement (the “Motion”),2 which seeks approval of

a “Settlement Agreement,” which was attached to the Motion as Exhibit A, between the Debtors,

DIRECTV, LLC and AT&T Services, Inc.; and adequate notice of the Motion and opportunity for

objection having been given, and it appearing that no other notice need be given to any party; and

the Court having given due consideration to any responses to the Motion; and there being good

cause to grant the relief requested in the Motion, including that the relief requested is fair and



1
 The Debtors and the last four digits of their taxpayer identification numbers include: Fuse Media, Inc. (9721); Fuse
Media, LLC (0560); Fuse, LLC (1888); JAAM Productions, LLC (5499); SCN Distribution, LLC (9656); Latino
Events LLC (8204); Fuse Holdings LLC (5673); Fuse Finance, Inc. (8683); and FM Networks LLC (6500). The
Debtors’ headquarters and service address is 700 North Central Avenue, Suite 600, Glendale, CA 91203.
2
    Capitalized terms not otherwise defined herein have the meaning ascribed to them in the Motion.



DOCS_DE:224031.1 29402/002
                Case 19-10872-KG         Doc 238        Filed 06/14/19   Page 2 of 2



equitable and in the best interests of the Trust; and, now therefore it is hereby

        ORDERED, ADJUDGED, and DECREED that the Motion is granted in all respects; and

it is further

        ORDERED that the Settlement Agreement is hereby approved; and it is further

        ORDERED that all objections, if any, to the Motion or the relief requested therein or

granted in this Order, that have not been withdrawn, waived or settled, and all reservation of rights

included therein, are overruled; and it is further

        ORDERED that the Debtors are authorized to execute, deliver, implement, and fully

perform any and all obligations, instruments, documents, and papers, and to take any and all

actions reasonably necessary to consummate the Settlement Agreement and perform any and all

obligations contemplated therein; and it is further

        ORDERED that this Court shall retain jurisdiction to enforce this Order.




       Dated: June 14th, 2019                        KEVIN GROSS
       Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE
DOCS_DE:224031.1 29402/002
